VAN−099 Order Continuing Confirmation Hearing − Rev. 03/12/2019

                             UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                        Fayetteville Division

IN RE:
Andrew Lyle Dice                                                  CASE NO.: 18−05618−5−JNC
( debtor has no known aliases )
1301 Koinonia Drive                                               DATE FILED: November 19, 2018
Spring Lake, NC 28390
                                                                  CHAPTER: 13




                                    ORDER CONTINUING CONFIRMATION HEARING

IT IS ORDERED that the hearing on confirmation is continued.

DATE:          Thursday, April 4, 2019
TIME:          10:30 AM
PLACE:         U. S. Post Office & Federal Building, Third Floor Courtroom, 301 Green Street, Fayetteville, NC
               28303

Objections to the amended plan are due 7 days prior to the continued hearing date indicated above.

The movant must transmit a copy of this order to all creditors, and a certificate of service must be filed
with the court within three (3) days evidencing service.



DATED: March 19, 2019

                                                                      Joseph N. Callaway
                                                                      United States Bankruptcy Judge
